DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20170055175 to Leroux et al. in further view of 3GPP Publication “Discussion on UL multi-panel/TRP operation” to Huawei.
Claims 1 and 11, Leroux discloses a wireless communication device method configured to multichannel uplink transmission comprising multiple channels between the wireless communication device and multiple receive panels of at least one network  node, the multiple receive panels and the at least one network node being connected via backhaul links (Fig. 1, paragraph [0021, 0024, 0041, 0050, 0081], where the MIMO beamforming communication (multiple channel) is transmitted and received between the user equipment (UEs) and gate node (network node) connected through multiple receivers with multiple antennas (panels) and backhaul links):
wherein the wireless communication device and method configured to (Fig. 1):
receive, from the at least one network node, control information, for the multichannel uplink transmission, control information being associated with the backhaul links (Fig. 1, paragraph [0021, 0036, 0041, 0043, 0044, 0045, 0046, 0047, 0048, 0060, 0076, 0077, 0088], where the controller coordinate uplink data transmission from the user equipment (UE) to the backhaul links receivers with multiple antennas with schedule grants and control information to the wireless device (UEs) for balanced high throughput of data through the backhaul links receivers using MIMO beamforming communication (multiple channel)),
based on the control data, configured the multichannel uplink transmission (Fig. 1, paragraph [0021, 0036, 0041, 0043, 0044, 0045, 0046, 0047, 0048, 0060, 0076, 0077, 0088], where the wireless devices 
Leroux discloses all of the subject matter as described above for control data to the wireless receivers (UEs) (Fig. 1, paragraph [0021, 0036, 0041, 0043, 0044, 0045, 0046, 0047, 0048, 0060, 0076, 0077, 0088) except for downlink message encoding control data.
However, it is well known in art where downlink control message with encoded control data is transmitted between the transmitters and the receivers coordinate optimal data communication between. Also, Huawei in the same field of endeavor further discloses the DCI (downlink control information encoded in PDCCH) in control channel to coordinate uplink data communication with backhaul TRPs  (Section 3.2).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to support multiple standards including the downlink control information in control channel as taught by Huawei to modify the wireless communication device and method of Leroux to enhance the performance of the communication system.

As to Claims 10 and 12, Leroux discloses a network node and method having access to a plurality of receive panels, the multiple receive panels and the at least one network node being connected via backhaul links (Fig. 1, paragraph [0021, 0024, 0041, 0050, 0081], where the MIMO beamforming communication 
wherein the network node and method configured to (Fig. 1):
transmit, to a wireless communication device, control information, for the multichannel uplink transmission, control information being associated with the backhaul links (Fig. 1, paragraph [0021, 0036, 0041, 0043, 0044, 0045, 0046, 0047, 0048, 0060, 0076, 0077, 0088], where the controller coordinate uplink data transmission from the user equipment (UE) to the backhaul links receivers with multiple antennas with schedule grants and control information transmit to the wireless device (UEs) for balanced high throughput of data through the backhaul links receivers using MIMO beamforming communication (multiple channel)),
optionally participate in the multichannel  uplink transmission that is configured based on the control data (Fig. 1, paragraph [0021, 0036, 0041, 0043, 0044, 0045, 0046, 0047, 0048, 0060, 0076, 0077, 0088], where the wireless devices (UEs) transmits uplink data with coordinated schedule grants and control information to the backhaul links receivers using MIMO beamforming communication (multiple channel)).
Leroux discloses all of the subject matter as described above for control data to the wireless receivers (UEs) (Fig. 1, paragraph [0021, 0036, 0041, 0043, 0044, 0045, 0046, 0047, 0048, 0060, 0076, 0077, 0088) except for downlink message encoding control data.

Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to support multiple standards including the downlink control information in control channel as taught by Huawei to modify the network node and method of Leroux to enhance the performance of the communication system.

As to Claim 2, Leroux in view of Huawei further disclose the method wherein said configuring comprises selecting between beamformed transmission paths that non-coherently target each one of the multiple receive panels and spatially-diverse transmission path that coherently target multiple receive panels (Leroux – paragraph [0041, 0051-0057], where the communication between the UEs and access node including beamforming MIMO through multiple receivers with multiple antennas (panels) and backhaul links) (Huawei – Section 1, Section 2.2, Fig. 3, where supports for coherent and non-coherent transmission across multiple panels which implicitly having spatially diverse transmission path). The suggestion/motivation is the same as that used in the rejection for claim 1.

Claim 3, Leroux in view of Huawei further disclose the method wherein the wireless communication device comprises antennas, wherein said configuring comprises determining antenna weights for the antennas (Leroux – paragraph [0041, 0051-0057], where the communication between the UEs and access node including beamforming MIMO which implicitly having multiple antennas for the wireless devices) (Huawei – Section 2, Fig. 2, Fig. 3, where the user equipment (UE) use the uplink beam management (UL BM) with adjusted the beams with multiple antennas with adjusted weight (phase/amplitude) for its antenna/port). The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 4, Leroux in view of Huawei further disclose the method wherein said configuring comprises performing an optimization an end-to-end throughput between the wireless communication device and the at lease one node (Leroux – Fig. 1, paragraph [0021, 0036, 0041, 0043, 0044, 0045, 0046, 0047, 0048, 0060, 0076, 0077, 0088], where the controller coordinate uplink data transmission from the user equipment (UE) to the backhaul links receivers with multiple antennas with schedule grants and control information transmit to the wireless device (UEs) for balanced high throughput of data through the backhaul links receivers using MIMO beamforming communication (multiple channel)) (Huawei – Section 2.2, where the coherent and non-coherent transmission bring the uplink throughput gain). The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 5, Leroux in view of Huawei further disclose the method wherein said configuring comprises inflow traffic shaping for the multiple channels for the multichannel uplink transmission (Leroux – Fig. 1, paragraph [0005, 0021, 0036, 0041, 0043, 0044, 0045, 0046, 0047, 0048, 0060, 0076, 0077, 0088], where the controller with traffic engineering allows balanced traffic (shaping of traffic) on backhaul links receivers for uplink data communication using MIMO beamforming communication (multiple channel)) (Huawei – Section 3.1, Section 3.2, where the uplink communication (traffic shape) improves with mitigated interferences). The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 6, Leroux in view of Huawei further disclose the method wherein the inflow traffic shaping comprises bonding of multiple channels of the multichannel uplink transmission (Leroux – Fig. 1, paragraph [0005, 0051-0057], where the aggregate (bonding) flow and different modulation and coding scheme (MCS) of UE  is used for MIMO beamforming communication (multiple channel)) (Huawei – Section 2.2, where the joint precoding (bonding) used for coherent non-coherent uplink transmission). The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 7, Leroux in view of Huawei further disclose the method wherein the control data is indicative of a rate allocation of the inflow traffic 

As to Claim 8, Leroux in view of Huawei further disclose the method wherein said configuring comprises setting at least one of a modulation scheme, a coding scheme, and a repetition count of a repetition-based coverage enhancement of the multichannel uplink transmission (Leroux – Fig. 1, paragraph [0005, 0051-0057], where the different modulation and coding scheme (MCS) of UE  is used for MIMO beamforming communication (multiple channel))) (Huawei – Section 2.2, Section 3, where allocating resources to coordinated panels/TRPs and transmission scheme to improve the uplink throughput). The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 9, Leroux in view of Huawei further disclose the method wherein the control data is indicative of a service quality of at least one of backhaul links (Leroux – Fig. 1, paragraph [0002, 0005, 0042, 0051-0057], where the controller scheduling parameter includes the spectral efficiency, redundancy, throughput, traffic balancing, quality of service, etc.).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov